James Whitcomb pP against Thomas Burnam of Barbados defend6 in an Action of the case for not passing or giuing bills of Exchange for the paying of fiuety & fiue pounds in London according to his In-gagem* as per a Letter of Creditt vnder the hand of said Burnham & James Coats bearing date the 13tlx of Oct° 1670 & also a receipt of Benjamin Cotman relating therevnto bearing Date the Second day of December 1670 & for all Damage susteyned for want thereof with other due damages according to AttachnP Dat the 3d of 9br 1671 This Ación was by agreem* of ye pP & William Goose (Master of ye ICatch Susanna whereof three Eight parts were attached as ye estate of ye Defend6) & Leaue from the Court now tryed & . . . the Jurie . . . found for the plantiffe sixty eight pounds fiueteene shillings in siluer & costs of Court forty fowre shillings & tenn pence.